Name: 2011/830/EU: Commission Implementing Decision of 9Ã December 2011 on the beneficiary countries which qualify for the Special Incentive Arrangement for Sustainable Development and Good Governance from 1Ã January 2012 , as provided in Council Regulation (EC) NoÃ 732/2008 (notified under document C(2011) 9044)
 Type: Decision_IMPL
 Subject Matter: economic policy;  cooperation policy;  economic conditions;  trade policy;  Africa;  executive power and public service
 Date Published: 2011-12-13

 13.12.2011 EN Official Journal of the European Union L 329/19 COMMISSION IMPLEMENTING DECISION of 9 December 2011 on the beneficiary countries which qualify for the Special Incentive Arrangement for Sustainable Development and Good Governance from 1 January 2012, as provided in Council Regulation (EC) No 732/2008 (notified under document C(2011) 9044) (2011/830/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 732/2008 of 22 July 2008 applying a scheme of generalised tariff preferences from 1 January 2009 and amending Regulations (EC) No 552/97, (EC) No 1933/2006 and Commission Regulations (EC) No 1100/2006 and (EC) No 964/2007 (1), and in particular Article 10(2) thereof, Whereas: (1) Regulation (EU) No 512/2011 of the European Parliament and of the Council (2) extended the application of Regulation (EC) No 732/2008 to 31 December 2013 or until a date laid down by the successor Regulation, whichever is earlier. (2) Regulation (EC) No 732/2008 provides for the granting of a special incentive arrangement for sustainable development and good governance to developing countries which satisfy the requirements established under its Articles 8 and 9. (3) Any developing country wishing to avail itself of the special incentive arrangement as of 1 January 2012 had to submit a request to that effect by 31 October 2011, accompanied by comprehensive information concerning ratification of the relevant conventions, the legislation and measures taken to implement effectively the provisions of the conventions and its commitment to accept and comply fully with the monitoring and review mechanism envisaged in the relevant conventions. To be granted the special incentive arrangement, the requesting country also has to be a vulnerable country as defined in Article 8(2) of Regulation (EC) No 732/2008. (4) By 31 October 2011, the Commission received a request from the Republic of Cape Verde (hereinafter Cape Verde) to benefit from the special incentive arrangement for sustainable development and good governance as from 1 January 2012. (5) The request has been examined in accordance with the provisions of Article 10(1) of Regulation (EC) No 732/2008. (6) The examination showed that Cape Verde fulfils all the necessary requirements of Articles 8 and 9 of Regulation (EC) No 732/2008. Accordingly, the special incentive arrangement should be granted to Cape Verde from 1 January 2012 to 31 December 2013 or until a date laid down by the successor Regulation, whichever is earlier. (7) Pursuant to Article 10(3) of Regulation (EC) No 732/2008, this Decision is to be notified to Cape Verde. (8) The measures provided for in this Decision are in accordance with the opinion of the Generalised Preferences Committee. (9) This Decision does not affect the beneficiary status under the arrangement of any country listed in Commission Decision 2008/938/EC of 9 December 2008 on the list of the beneficiary countries which qualify for the special incentive arrangement for sustainable development and good governance, provided for in Council Regulation (EC) No 732/2008 applying a scheme of generalised tariff preferences for the period from 1 January 2009 to 31 December 2011 (3), as amended by Decision 2009/454/EC (4), and in Commission Decision 2010/318/EU of 9 June 2010 on the beneficiary countries which qualify for the special incentive arrangement for sustainable development and good governance for the period from 1 July 2010 to 31 December 2011, as provided in Council Regulation (EC) No 732/2008 (5), HAS ADOPTED THIS DECISION: Article 1 The Republic of Cape Verde shall benefit from the special incentive arrangement for sustainable development and good governance provided for in Regulation (EC) No 732/2008 from 1 January 2012 to 31 December 2013 or until a date laid down by the successor Regulation, whichever is earlier. Article 2 This Decision is addressed to the Republic of Cape Verde. Done at Brussels, 9 December 2011. For the Commission Karel DE GUCHT Member of the Commission (1) OJ L 211, 6.8.2008, p. 1. (2) OJ L 145, 31.5.2011, p. 28. (3) OJ L 334, 12.12.2008, p. 90. (4) OJ L 149, 12.6.2009, p. 78. (5) OJ L 142, 10.6.2010, p. 10.